                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



STEPHANIE JONES                           :
                                          :
              v.                          :          CIVIL ACTION NO.: 20-1927
                                          :
EASTERN AIRLINES, LLC,                    :
JOSEPH MAROTTA, and                       :
STEVE HARFST                              :


                                          ORDER


       AND NOW, this     16th    day of       July      , 2020, upon consideration of

Defendants’ Notice of Motion, and Memorandum of Law In Support of Their Motion To

Dismiss Plaintiff’s Complaint Under Fed. R. Civ. P. 12(B)(6), (ECF No. 4), it is ORDERED

that the Motion is DISMISSED as moot. 1

       IT IS SO ORDERED.

                                                     BY THE COURT:

                                                     /s/ R. BARCLAY SURRICK
                                                     R. BARCLAY SURRICK, J.




       1
            On July 2, 2020, Plaintiff filed her first Amended Complaint (ECF No. 6).
Defendants’ Notice of Motion, and Memorandum of Law In Support of their Motion To Dismiss
Plaintiff’s Amended Complaint Under Fed. R. Civ. P. 12(B)(6), (ECF No. 7) was filed on July
16, 2020.
